Citation Nr: 0123347	
Decision Date: 09/25/01    Archive Date: 10/02/01

DOCKET NO.  98-04 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for a 
fracture of the right tibia and fibula with minimum 
angulation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Maureen A. Young, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1982 to 
November 1985.

The current appeal arose from a November 1997 rating decision 
of the Department of Veterans' Affairs (VA) Regional Office 
(RO) in Montgomery, Alabama.  The RO denied entitlement to an 
increased evaluation for a fracture of the right tibia and 
fibula with minimum angulation.

The veteran provided oral testimony before the undersigned 
Member of the Board of Veterans' Appeals (Board) sitting at 
the RO in August 1999, a transcript of which has been 
associated with the claims file.

In November 1999 the Board remanded the case to the RO for 
additional development and adjudicative action.  

In April 2000 and June 2001 the RO affirmed the 10 percent 
evaluation previously entered.

The case has been returned to the Board for further appellate 
review.


FINDING OF FACT

1.  The medical evidence shows that a fracture of the right 
tibia and fibula with minimum angulation is principally 
manifested by impairment of the tibia and fibula with slight 
knee or ankle disability, with no additional functional loss 
due to pain or other pathology.

2.  The veteran has a tender and painful scar as part of the 
residuals of a fracture of the right tibia and fibula.



CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
evaluation for fracture of the right tibia and fibula with 
minimum angulation have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 and Supp. 2001); 38 C.F.R. §§ 4.1, 4.7, 
4.71a, Diagnostic Code 5262 (2000).

2.  A separate evaluation of 10 percent for a tender and pain 
scar as a residual of a fracture of the right tibia and 
fibula is warranted.  38 U.S.C.A. § 1155;  38 C.F.R. § 4.118, 
Diagnostic 7804 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Service medical records show that in June 1984 the veteran 
sustained an open fracture of the right tibia and fibula 
while playing softball.  He underwent surgery and was casted 
for four months.  

In March 1986 the RO granted entitlement to service 
connection for a fracture of the right tibia and fibula with 
minimum angulation, and assigned a 10 percent disability 
evaluation.  

In September 1996, the veteran sustained an injury to his 
knee when he stepped into a hole.  This was a work-related 
injury for which he was treated on numerous occasions.  

In May 1997 x-rays were taken of the right leg.  The x-rays, 
in pertinent part, showed an old healed fracture of the mid 
tibia and fibula.  There was very minimal, almost 
insignificant, angulation of the tibia fracture site.  No 
dislocation was noted.  

In June 1997 the veteran filed a claim of entitlement to an 
increased evaluation for his service-connected right tibia 
and fibula disability.

A VA examination of the joints was conducted in May 1998.  
The veteran reported that his right lower leg had remained 
symptomatic over the years, and that he was bothered by 
prolonged periods of weight bearing.  He further reported a 
history of a sports-related right knee injury in February 
1988, which resulted in multiple surgical procedures to his 
right knee.  

On examination, his gait was unremarkable.  There was a 
tender prominence on the anterior tibial region representing 
the fracture site.  There was a slight anterior angulation of 
the tibia.  There was one half inch of shortening of the 
right leg.  He was able to heel and toe walk, squat and arise 
again with complaints of knee and tibial pain.  The 
diagnosis, in pertinent part, was residuals of an open 
fracture of the right tibia and fibula with slight 
angulation.  The examiner addressed the "DeLuca" provisions 
(see DeLuca, infra); and noted that the veteran would have 
pain in the right tibia with prolonged periods of weight 
bearing.

X-ray of the right tibia and fibula showed healed fracture 
deformities of the mid-shafts.  No complications were 
apparent.

Two post office station managers submitted a written 
statement on behalf of the veteran.  One noted that he had 
supervised the veteran for five years.  The veteran had used 
240 hours of sick leave due to his right leg and knee; and, 
he frequently had to leave without completing his route due 
to leg pain.  He was reassigned to a route where he would 
perform less walking.  The other noted that in the two years 
that the veteran worked with him, he used approximately five 
weeks of sick leave due to his right leg and knee; and, 
occasionally he worked half days due to his leg pain.


At his personal hearing in August 1999 the veteran testified 
that his knee and right leg had become very painful after 
standing 30 to 45 minutes.  Also, after 10 to 15 yards of 
walking, his knee had begun to hurt.  He had pain when he 
would stoop.  His job required him to discharge from a 
vehicle numerous times a day, which had caused some cartilage 
loosening and some damage in the right knee.  Hearing 
Transcript (Tr.)., p. 3.  He stated that arthritis and pain 
had caused a lot of discomfort, and also his leg had caused 
swelling in his ankle.  His knee and leg had caused him to 
give up his route.  Tr., p. 4.  He wore a non-prescription 
brace.  

When he had carried heavy parcels, he used his shoulder and 
put the majority of the weight on his left leg.  Tr., p. 5.  
He experienced pain from his knee to his ankle.  His ankle 
had swelled and stiffened, and the scar tissue on the right 
leg had gotten very tender to the point where that area could 
not be touched.  Tr., p. 6.  He had taken approximately one 
day a month of leave from work due to his right tibia and 
fibula disability.  Tr., p. 8.  He received treatment every 
six months at a VA facility for his knee.  Tr., p. 10.  

X-ray of the right tibia and fibula in February 2000 shows a 
well-healed fracture of the mid shaft.  Mild arthritic 
changes were shown in the right ankle and calcaneal spur at 
the Achilles tendon insertion site was noted.

VA examination of the bones was conducted in February 2000.  
The veteran reported that he was on his feet ten hours a day.  
The examiner noted that prolonged periods of weight bearing 
were bothersome for him.  Examination of the tibia revealed 
slight anterior angulation of the mid tibial region at the 
site of the healed fracture.  There was some mild tenderness 
to palpation about that area.  He had significant tenderness 
to palpation of the scar at that area.  The scar was well 
healed but appeared to be slightly adherent.  The scar was 
well nourished and nonulcerated, although there was a very 
minute area of irritation or abrasion from where the 
veteran's sock had been rubbing the area.  He could walk 
without difficulty.  He was able to heel and toe walk.  He 
was also able to squat and arise again.  

The diagnosis, in pertinent part, was residuals of an open 
fracture of the right tibia and fibula with a slight anterior 
angulation.  The examiner further commented that although the 
veteran was satisfactorily employed, prolonged periods of 
weight bearing were painful.  The fact that he was on his 
feet ten hours a day impacted his leg secondary to pain.  
Activities such as squatting or stooping as well as going up 
and down stairs or steps also caused increased pain.  He had 
measurable atrophy of the right thigh and pain on the range 
of motion testing, particularly at the right knee.  He had 
well-healed arthroscopic scars, which were not functionally 
limiting, but tender to touch.

Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2000).

The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (2000).

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

The United States Court of Appeals for Veteran Claims (Court) 
has held that, where entitlement to compensation has already 
been established, and an increase in the disability rating is 
at issue, the present level of disability is of primary 
concern.  Although a rating specialist is directed to review 
the recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2000).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 38 
C.F.R. § 4.25 (2000).  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14. (2000).

The Court has held that a claimant may not be compensated 
twice for the same symptomatology as "such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993). This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, 
however, that when a veteran has separate and distinct 
manifestations attributable to the same injury, he should be 
compensated under different diagnostic codes.  Esteban v. 
Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 
225 (1993).

Under Diagnostic Code 5262, nonunion of the tibia and fibula, 
with loose motion, requiring a brace, warrants a 40 percent 
evaluation. Where there is malunion of the tibia and fibula, 
with marked knee or ankle disability, a 30 percent rating 
evaluation is provided.  Malunion of the tibia and fibula 
with moderate knee or ankle disability warrants a 20 percent 
evaluation, and malunion of the tibia and fibula with slight 
knee or ankle disability warrants a 10 percent evaluation.  
38 C.F.R. § 4.71a, Diagnostic Code 5262 (2000).

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on the functional loss due to pain on use 
or due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, 4.59.  
Johnson v. Brown, 9 Vet. App. 7 (1997) and DeLuca v. Brown, 8 
Vet. App. 202, 206 (1995).



In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. § 
4.40 (2000).  

Inquiry must also be made as to weakened movement, excess 
fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  38 
C.F.R. § 4.45.  

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  Crepitation either in the soft tissues 
such as the tendons or ligaments, or crepitation within the 
joint structures should be carefully as points of contact 
which are diseased.  38 C.F.R. § 4.59; see also DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

For scars that are superficial, poorly nourished, with 
repeated ulceration a 10 percent evaluation is provided under 
38 C.F.R. § 4.118, Diagnostic Code 7803.  For scars that are 
superficial, tender and painful on objective demonstration, a 
10 percent evaluation is provided under 38 C.F.R. § 4.118, 
Diagnostic Code 7804.

For other scars the basis of evaluation is rated on 
limitation of function of the affected part in accordance 
with 38 C.F.R. § 4.118, Diagnostic Code 7805.

The Court has held that a lay person can provide evidence of 
visible symptoms.  See 66 Fed. Reg. 45,620, 54,630 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159(a)(2)); see also 
Dean v. Brown, 8 Vet. App. 449, 455 (1995); see also Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the 
Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve on the basis of 
the criteria set forth in this paragraph, an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities.  The governing norm in these 
exceptional cases is: A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  38 
C.F.R. § 3.321(b)(1) (2000).

Every element in any way affecting the probative value to be 
assigned to the evidence must be thoroughly and 
conscientiously studied in the light of the established 
policies of VA to the end that decisions will be equitable 
and just.  38 C.F.R. § 4.6 (2000).

Examination reports must be interpreted in light of the 
whole-recorded history of the disabling condition.  Various 
reports should be reconciled into a consistent picture so 
that the current rating may accurately reflect the elements 
of disability present.  Each disability must be considered 
from the point of view of the veteran working or seeking 
work.  If a diagnosis is not supported by the findings on the 
examination report or if the report does not contain 
sufficient detail the report must be returned as inadequate 
for evaluation purposes.  38 C.F.R. § 4.2 (2000).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  38 U.S.C.A. § 5107(b) (West Supp. 2001); 38 C.F.R. 
§§ 3.102, 4.3 (2000). 

Analysis

Preliminary Matter:  Duty to Assist

The Board notes that the duty to assist has been satisfied in 
this instance.  The RO has made reasonable efforts to obtain 
evidence necessary to substantiate the veteran's claim, 
including any relevant records adequately identified by the 
veteran as well as authorized by him to be obtained.  
38 U.S.C.A. § 5103A(b) (West Supp. 2001); see also McKnight 
v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); Epps v. Brown, 9 
Vet. App. 341, 344 (1996), aff'd sub nom. Epps v. Gober, 126 
F.3d 1464 (Fed. Cir. 1997).

In light of the foregoing, the Board is satisfied that as a 
result of the November 1999 remand, all relevant facts have 
been adequately developed to the extent possible; no further 
assistance to the veteran in developing the facts pertinent 
to his claim is required to comply with the duty to assist as 
mandated under 38 U.S.C.A. § 5103A (West Supp. 2001). 

In that regard, the veteran proffered testimony during a 
hearing before the undersigned Member of the Board sitting at 
the RO in August 1999.  In addition, he was afforded VA 
examinations in May 1998 and February 2000.  Moreover, other 
evidence has been obtained which is probative thereof.  The 
Board is unaware of any additional evidence that has not 
already been requested and/or obtained that is pertinent to 
the veteran's appeal.

In reaching this determination, the Board has considered the 
fact that the law with respect to the duty to assist has been 
significantly changed.  Congress passed the VCAA, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), modifying the adjudication of 
all pending claims.  

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supercedes the decision of 
the Court in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. 
App. 280 (2001).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159).

Where the law and regulations change while a case is pending, 
the version more favorable to the appellant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 
1 Vet. App. 308, 312-313 (1991).  

The Board is of the opinion that the new duty to assist law 
has expanded VA's duty to assist (e.g., by providing specific 
provisions requiring notice of what is required to 
substantiate a claim), and is therefore more favorable to the 
appellant.  Therefore, the amended duty to assist law 
applies.  Id; see Holliday, supra.  

In this case, the Board finds that the veteran is not 
prejudiced by its consideration of his claim pursuant to this 
new law without it first being considered by the RO.  As set 
forth above, VA has already met all obligations to the 
veteran under this new law.  Moreover, the veteran and his 
representative have been afforded the opportunity to submit 
evidence and argument on the merits of the issue on appeal, 
and have done so.  

The veteran and his representative have also been apprised of 
the evidence needed to substantiate the claim on appeal.  The 
record is replete with a rating decision, correspondence, 
statement of the case and supplemental statements of the 
case, all advising of the nature of the RO's adjudications, 
evidence reviewed and needed, and application of criteria.  
In view of the foregoing, the Board finds that the veteran 
will not be prejudiced by its actions and that a remand of 
the case to the RO for adjudication of his claim for 
increased compensation benefits under the new law would only 
serve to further delay resolution of his claim.  See Bernard 
v. Brown, 4 Vet. App. 384, 392-94 (1993).

Having determined that the duty to assist has been satisfied 
the Board turns to an evaluation of the veteran's claim on 
the merits.

Increased Evaluation

The RO has evaluated the veteran's right tibia and fibula 
disability as 10 percent disabling under Diagnostic Code 
5262, impairment of the tibia and fibula with malunion and 
slight knee or ankle impairment.  Upon review of all the 
evidence of record, the Board finds that the symptoms and 
manifestations of the veteran's service-connected fracture of 
the right tibia and fibula with minimum angulation are 
productive of no more than slight knee or ankle impairment 
consistent with the current 10 percent evaluation.  The most 
recent VA examination report in February 2000 showed only 
slight anterior angulation of the mid tibial region.  X-ray 
of the tibia and fibula showed a well-healed fracture of the 
mid shaft and mild arthritic changes in the right ankle.  

Based on the foregoing, the Board finds that the evidence of 
record supports an evaluation of 10 percent under Diagnostic 
Code 5262 for the veteran's service-connected tibia and 
fibula disability.

The next higher evaluation of 20 percent under Diagnostic 
Code 5262 contemplates malunion with moderate knee or ankle 
disability.  In this instance, the evidence shows that the 
veteran sustained a knee injury subsequent to service for 
which he underwent a number of surgical procedures.  There is 
no evidence that this non-service-connected knee disorder is 
related to his service-connected right tibia and fibula 
disability.  As noted earlier, symptoms associated with the 
right ankle were described as mild on x-ray examination.  
Thus, the Board finds that a higher evaluation of 20 percent 
is not warranted because the symptomatology associated with 
the veteran's tibia and fibula impairment is not productive 
of moderate knee or ankle disability.

The VA examiner in February 2000 opined that prolonged 
periods of weight bearing would be painful for the veteran.  
The Board, therefore has considered whether he is entitled to 
additional compensation under the provisions of 38 C.F.R. 
§§ 4.40, 4.45 and DeLuca, supra.  As to functional loss due 
to pain on flare-ups, the Board notes that the clinical 
evidence does not demonstrate the presence of any significant 
weakened movement, excess fatigability or incoordination 
associated with the fracture of the right tibia and fibula.  

The Court has held that a separate, additional rating may be 
assigned if the veteran's service-connected disability is 
manifested by a scar that is poorly nourished with repeated 
ulceration, tender and painful on objective demonstration, or 
otherwise causative of limitation of function.  38 C.F.R. § 
4.118, Diagnostic Codes 7803, 7804, 7805; See Esteban v. 
Brown, 6 Vet. App. 259 (1994).  In the veteran's case at 
hand, he reported that the scar on his right leg, which 
resulted from the surgery performed on his right tibia and 
fibula, was tender to the point that he could not bear to be 
touched in that area.  

The VA examiner, in February 2000 noted also that the 
veteran's scar was well healed and not functionally limiting 
but was tender to touch.  As such, a separate 10 percent 
evaluation is warranted for the surgical scar under 
Diagnostic Code 7804 for a superficial scar that is tender 
and painful on objective demonstration.  There is no higher 
evaluation for a tender and painful scar.  38 C.F.R. § 4.118, 
Diagnostic Code 7804.  There is no evidence of a scar that is 
poorly nourished with repeated ulceration, or otherwise 
causative of limitation of function.  38 C.F.R. § 4.118, 
Diagnostic Codes 7803, 7805.

The granting of a separate evaluation for a tender scar does 
not amount to pyramiding, as the symptomatology does not 
overlap.  See 38 C.F.R. § 4.14 and Esteban, supra at 261.  

Additional Consideration

With respect to the above claim, the Board observes that in 
light of Floyd v. Brown, 9 Vet. App. 88 (1996), the Board 
does not have jurisdiction to assign an extraschedular rating 
under 38 C.F.R. § 3.321(b)(1) in the first instance.  The 
Board, however, is still obligated to seek all issues that 
are reasonably raised from a liberal reading of documents or 
testimony of record and to identify all potential theories of 
entitlement to a benefit under the law or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO's conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. § 
3.321(b)(1), or from reaching such conclusion on its own.  In 
the veteran's case at hand, the RO provided the veteran with 
the provisions of 38 C.F.R. § 3.321(b)(1); however, the RO 
did not grant the veteran an increased evaluation on this 
basis.

The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the Director of the VA 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Board does not find the veteran's disability picture to 
be unusual or exceptional in nature as to warrant referral of 
this case to the director for review for consideration of 
extraschedular evaluation under the provisions of 38 C.F.R. 
§ 3.321(b)(1).

The veteran's fracture of the right tibia and fibula with 
minimum angulation disability has not been shown to have 
required frequent inpatient care, or to have markedly 
interfered with employment.  In fact, he is satisfactorily 
employed as a postal worker, and he reported that during the 
busy time of the year he may put in an additional seven or 
eight hours a week.

The regular schedular standards as applied to the veteran's 
case adequately compensate him for the demonstrated level of 
impairment produced by his fracture of the right tibia and 
fibula with minimum angulation disability.  No evidentiary 
basis has been presented upon which to predicate referral of 
the veteran's case to the Director of the VA Compensation and 
Pension Service for consideration of extraschedular 
evaluation.

Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action on this question.

As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether 
they have been raised by the veteran or his representative, 
as required by Schafrath, supra.  In this case, the Board 
finds no other provision upon which to assign an increased 
evaluation.  


ORDER

Entitlement to an evaluation in excess of 10 percent for a 
fracture of the right tibia and fibula with minimum 
angulation, is denied.

Entitlement to a separate evaluation of 10 percent for a 
tender and painful scar is granted, subject to applicable 
criteria governing the payment of monetary benefits.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

